
	
		V
		112th CONGRESS
		1st Session
		H. R. 1438
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Rangel introduced
			 the following bill; which was referred to the
			  Committee on the
			 Judiciary
		
		A BILL
		For the relief of Kadiatou Diallo,
		  Sankerala Diallo, Ibrahima Diallo, Abdoul Diallo, Mamadou Bobo Diallo, and
		  Mamadou Pathe Diallo.
	
	
		1.Permanent resident status for
			 Kadiatou Diallo, Sankerala Diallo, Ibrahima Diallo, Abdoul Diallo, Mamadou Bobo
			 Diallo, and Mamadou Pathe Diallo
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act, Kadiatou Diallo, Sankerala Diallo,
			 Ibrahima Diallo, Abdoul Diallo, Mamadou Bobo Diallo, and Mamadou Pathe Diallo
			 shall each be eligible for issuance of an immigrant visa or for adjustment of
			 status to that of an alien lawfully admitted for permanent residence upon
			 filing an application for issuance of an immigrant visa under section 204 of
			 such Act or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Kadiatou Diallo, Sankerala Diallo, Ibrahima Diallo,
			 Abdoul Diallo, Mamadou Bobo Diallo, or Mamadou Pathe Diallo enters the United
			 States before the filing deadline specified in subsection (c), he or she shall
			 be considered to have entered and remained lawfully and shall, if otherwise
			 eligible, be eligible for adjustment of status under section 245 of the
			 Immigration and Nationality Act as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to Kadiatou Diallo, Sankerala Diallo, Ibrahima Diallo,
			 Abdoul Diallo, Mamadou Bobo Diallo, and Mamadou Pathe Diallo, the Secretary of
			 State shall instruct the proper officer to reduce by 6, during the current or
			 next following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the aliens' birth under section 203(a)
			 of the Immigration and Nationality Act or, if applicable, the total number of
			 immigrant visas that are made available to natives of the country of the
			 aliens' birth under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe
			 natural parents, brothers, and sisters of Kadiatou Diallo, Sankerala Diallo,
			 Ibrahima Diallo, Abdoul Diallo, Mamadou Bobo Diallo, and Mamadou Pathe Diallo
			 shall not, by virtue of such relationship, be accorded any right, privilege, or
			 status under the Immigration and Nationality Act.
			
